Paine, J.,
dissenting.
This case presents to this court for determination the question of the relative rights of a pedestrian and an automobile, when the pedestrian is> proceeding across an arterial highway at the proper place for making such crossing.
If there is no electric signal light, or traffic officer momentarily stopping traffic, which rushes on in the arterial without end, under what conditions can the estate of a pedestrian recover if our holding stands in this case that, having proceeded from a place of safety, and being killed in attempting to cross such arterial, his own conduct in leaving such place of safety precludes his recovery? When could a pedestrian ever safely cross such a busy arterial street ?
Sabino Rivera, a Mexican, was walking across an intersection in Omaha, and was killed by being struck by a Yellow Cab of defendant corporation. Joe Cuevas, administrator, brought action under Lord Campbell’s Act for the benefit of widow and children. Verdict of $5,000 and $304 for funeral expenses was returned for the administrator. De*671fendant appeals from judgment of $5,304 entered thereon.
The third amended petition filed in this case alleged that on March 1, 1940, at about 8:50 p. m., Sabino Rivera as a pedestrian was crossing Thirteenth street in Omaha at its intersection with Mason street, proceeding from west to east on the south side of Mason street; that when he had reached a point about 15 feet from the east curb of Thirteenth street he was struck by a taxicab, driven by Francis D. Morían, with great force and violence, and was pinioned upon the left front part of the taxicab, so that he was dragged a distance of 96 feet; that he sustained a fracture of the skull and numerous other fractures, bruises and abrasions, from which injuries he died the following day.
Plaintiff further alleges that the negligence of defendant in the operation of said taxicab was the direct and proximate cause of Rivera’s death; that said carelessness and negligence consisted of the following: That defendant drove said taxicab at a high, dangerous, and unlawful rate of speed, taking into consideration the wet and slippery condition of the street, the rainy and foggy condition of the weather, and the traffic on said street at that time and place; in failing to keep a proper lookout, and failing to observe said Rivera while he was crossing Thirteenth street; in failing to have said taxicab under proper control; in failing to sound any signal or warning; in failing to yield to said Rivera the right of way while he was crossing said street. Generally these allegations were proved by the evidence.
Without setting out instruction No. 9, as given by the court, in full, we find it set out sections from the ordinances of the city of Omaha, as received in evidence, providing in section 16 that the driver of any vehicle shall yield the right of way to a pedestrian crossing the street within any marked cross-walk or within any unmarked cross-walk at the end of the block, except at intersections where the movement of traffic is regulated by police officers or traffic control signals ; and section 40 of the city ordinances, providing a restriction as to speed,- that no person shall drive or operate a vehicle at a rate of speed greater than is reasonable and *672proper, having regard for the traffic and the use of the road and the condition of the road, nor at such a rate of speed as to endanger life and limb of any person. After giving these two sections from the ordinance, the court, as1 the final part-of instruction No. 9, said: “The right given to pedestrians in the foregoing City Ordinance is not an absolute right which may be exercised under all conditions and hazards, but if to a reasonably prudent person in the exercise of ordinary care it would appear that to enforce his right of way would probably result in an accident, it would then be the duty of such person to use ordinary care to avert an accident, even to the extent of foregoing his right of way, and his failure under those conditions so to forego his right of way wheni he reasonably could so- do-, would be evidence of negligence on his part, as the law demands that everyone use reasonable care for their own safety.”
Arthur W. Johnson, a witness for the plaintiff, who- was a Ford mechanic for the past ten years, was driving in his car west on Mason street, and while making the required stop at Thirteenth street he saw the deceased step- from the; curb into the street on the west side of Thirteenth street and come across the street. He further testified that he first saw the car which struck the man when it was about 100 feet south of where he had stopped his car, but did not recognize it as a Yellow Cab taxi until it was within 20 feet of the pedestrian, so he waited and watched the cab as it struck the man.
Under the subheading, “Matters Relating to Use of Streets and Highways,” in the topic “Evidence,” 20 Am. Jur. 130, sec. 124, it says: “Judicial notice is taken.of matters commonly and generally known with reference to automobiles and their operation. Such notice will be taken also of the congested traffic conditions upon main highways and the well-known streets in certain districts; the use of the streets and highways during all hours of the day and the night; the frequent violation of traffic laws, particularly the speed laws.”
Cases on speed violations are before this court constantly. *673In the recent case of Watters v. McPherson, ante, p. 607, 4 N. W. (2d) 605, released only on June 19, 1942, it is said in the opinion that sergeant Timmins, who- had taken the special traffic course of nine months at Northwestern University, testified that skid marks 60 feet long on a dry pavement indicated a speed of 36 to 37 miles an hour. This fact, taught in a leading university, would not apply exactly to the case at bar, where the pavement was wet and it was raining, for if the wheels: skid when the brakes are applied the car will go much farther; but he also testified- that an automobile travels one and a half times its speed in feet per second.
In the case at bar, the skid marks were over 96 feet long, on a wet pavement, and certainly indicated that the speed far exceeded what it should have been under all the conditions.
In Bragdon v. Kellogg, 118 Me. 42, 105 Atl. 433, 6 A. L. R. 669, it was said: “It is- a matter of common knowledge that automobiles are more often driven without any reference to legal speed than in observance of it.” (6 A. L. R. 669.)
” While the law, as stated in the annotation in 47 A. L. R. 599, supported by many citations, is that, “As a general rule, it may be stated that the rights of pedestrians and automobiles at intersections are mutual and coordinate, neither having superior rights,” yet in the case at bar the ordinance just quoted required this taxi to yield the right of way to this pedestrian.
In McCulley v. Anderson, 119 Neb. 105, 227 N. W. 321, the plaintiff on a motor-cycle came to a full stop before entering Leavenworth street in Omaha, which was an arterial highway. He -then entered the street, and was run down and seriously injured by an automobile proceeding at an unlawful and dangerous speed and on the wrong side of the road, and Judge Rose in writing the opinion said: “Where a motorist on a nonfavored street stops at an intersecting arterial highway, when the intersection is clear of traffic, looks to the right and left for approaching vehicles, acting as a reasonably prudent person in the exercise of due care *674would act in the belief that he has time and opportunity to safely cross, he is not liable for negligence merely because he attempts to do so.”
Where there is. evidence tending to prove both negligence ■and contributory negligence in an action to recover damages for causing an injury, by wrongful act, the duty of making the comparison under the comparative negligence law is imposed upon the jury.
Judge Eberly stated the law to be: “A verdict of the jury based upon sufficient evidence to support it, and which cannot be said by the court to be clearly wrong, will not be set aside merely because it appears to. be against the weight or preponderance of the evidence, as the weight of testimony is for the jury, and not for the appellate court.” Bosteder v. Duling, 117 Neb. 154, 219 N. W. 896. See, also, Russo v. Omaha & C. B. Street R. Co., 98 Neb. 436, 153 N. W. 510; Central Granaries Co. v. Nebraska L. M. Ins. Ass’n, 106 Neb. 80, 182 N. W. 582; Brown v. Omaha & C. B. Street R. Co., 98 Neb. 613, 153 N. W. 588; Churchill v. Pennsylvania Co., 103 Neb. 528, 172 N. W. 366.
“A verdict of a jury in a law action based upon conflicting evidence will not be disturbed unless clearly wrong.” Schindler v. Mulhair, 132 Neb. 809, 273 N. W. 217.
The evidence discloses that, when the deceased started across this street, he walked out under the street light at that corner, so he could easily be seen. The deceased’s first concern was that he should not be struck by the very heavy traffic going south in this arterial street. He hastened to avoid it and safely reached the center of the street. One or two witnesses testify that his head was down, but when a man is walking in the rain he does not hold his head up high, as he glances to the right or left, but glances with his eye under his hat brim. The defendant’s taxi was far to the south as he continued on across, and he was in plain sight of the taxi driver, for there was no car between them. •The taxi driver’s story was that he only saw him just before he struck him. He told the policeman that “the man just loomed up in front of him,” and he “didn’t see him until he was right on top of him.”
*675Now, let us analyze this driver’s evidence. He says the man just loomed up in front and he hit him, but what did he testify that he saw in that instant (?) of time? He testified that he first applied the brakes instantly and slid to the right; that he noticed the man was “bent over,” and was “on a slow run or trot,” that’ “his back was bent over,” that “his head was down,” that “he did not look up,” that “his clothes were dark,” and that he “had a hat on his head.”
To make all of such observations would require several seconds of time, and in the case of Watters v. McPherson, supra, it is shown that an automobile travels one and a half times its speed in feet per second. In other words, if the taxi was moving 40 miles an hour it would travel 60 feet in one second.
The jury would be justified in rejecting the evidence of the taxi driver entirely, and in deciding that there was nothing whatever to prevent his seeing the pedestrian a long ways back if he had been paying the required attention to the approaching crossway and the rights of pedestrians thereon.
The jury, in returning their verdict for the plaintiff, were doubtless convinced that the plaintiff’s charges of negligence were true, and that (1) the driver drove his taxi at a high, dangerous, and unlawful rate of speed, taking into consideration the wet and slippery condition of the street, the rainy and foggy condition of the weather, and the traffic on said street at that time and place; (2) that the driver did not have his car under proper control; (3) that he did not maintain the proper lookout; (4) that he did not sound any signal horn, nor give any warning; and (5) that he did not yield the right of way, as- required by ordinance, to a pedestrian crossing this intersection at the proper place.
Can any one deny that, when a pedestrian is lawfully proceeding on a street -crossing at the proper place, and no obstacle intervenes between such person and the driver of an approaching taxi, the duty is imposed on such driver not to run down the pedestrian?
In Sgroi v. Yellow Cab & Baggage Co., 124 Neb. 525, 247 *676N. W. 355, this court held: “The existence of negligence and contributory negligence in an action for personal injuries is, ordinarily, a question of fact, and where the evidence in relation thereto is such that minds may reasonably reach different conclusions as to their existence, such question should be submitted to the jury.”
In my opinion, this case should be ruled by the law stated in these last two paragraphs, and the verdict of the jury and the judgment based thereon should be affirmed.
Rose, J., concurs in this dissent.